DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed. A hydrolyzable alkoxymethylamino-functional silane, comprising:
at least one hydrolyzable silyl group and at least one alkoxymethylamino-functional group.  The functional groups have the following structures: 

    PNG
    media_image1.png
    32
    133
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    180
    media_image2.png
    Greyscale

	These functional groups are each bonded to a sp2 carbon atom on an organic group to form a N-C covalent bond.
	The claims are allowable over the closest prior art:
	Uhlianuk et al (US 2004/0214017) teaches a composition which has both silyl groups and alkoxymethylamino and have the following structure:

    PNG
    media_image3.png
    104
    233
    media_image3.png
    Greyscale
(Page 3)
While the at least one alkoxymethylamino functional group is bonded to a sp2 carbon atom, it fails to teach that the silyl group is also bonded to a sp2 carbon atom.
	Backer et al (US 2014/0350277) teaches a composition which has the following structure:

    PNG
    media_image4.png
    61
    447
    media_image4.png
    Greyscale
(page 3)
This structure contains at least one hydrolyzable silyl group and at least one alkoxymethylamino-functional group. However, neither of these groups are attached to sp2 carbon atoms as presently required by the claimed invention.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764